Citation Nr: 1207827	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for liver cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2008 and May 2010 by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction review of additional evidence provided at his hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An unappealed November 2008 rating decision denied entitlement to service connection for type II diabetes mellitus.  

3.  Evidence added to the record since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim.

4.  Sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

5  Hepatitis C is shown to have developed as a result of exposure to blood during a rescue operation in active service.

6.  Liver cancer is shown to have developed as a result of hepatitis C.


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for entitlement to service connection for type II diabetes mellitus may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Sleep apnea was not incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Hepatitis C was incurred as a result of military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Liver cancer is proximately due to the Veteran's hepatitis C.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2007, September 2008, March 2010, and April 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by correspondence dated in March 2010.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the  correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when making a determination whether additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Board finds that based upon the evidence received in this case that there is no reasonable possibility that additional VA development could assist the Veteran in substantiating his claim to reopen.  

VA regulations also provide that a medical examination or medical opinion is necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has held, however, that VA was not required to provide a medical examination when there was no credible evidence establishing an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, as to the sleep apnea claim the Veteran has asserted that the disorder is due to active service.  He has provided no evidence, however, of any specific event, injury, or disease in service associated with that disorder and there is no indication that the claimed disability or symptoms may be associated with an established event, injury, or disease.  Therefore, the Board finds an examination for an opinion concerning sleep apnea is not required.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case as to the hepatitis C and liver cancer issues are sufficient for adequate determinations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, the record shows that a November 2008 rating decision denied entitlement to service connection for type II diabetes mellitus.  VA treatment reports of record included a January 1999 report noting the Veteran had risks for diabetes due to elevated glucose and family history.  The treatment plan included discussions of weight and glucose control by diet and exercise and referral to a nutritionist.  The RO found the evidence of record did not include a diagnosis of type II diabetes mellitus.  The Veteran did not appeal and the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The pertinent evidence added to the record since the November 2008 rating decision includes VA treatment records and the Veteran's statements and testimony in support of the claim.  In statements and personal hearing testimony the Veteran asserted that he was receiving VA treatment for diabetes and had been advised to follow a diabetic diet.  VA treatment records show the Veteran was provided information for a basic diet for diabetes with a handwritten note adding glucose intolerance in February 1999.  A March 2010 VA endocrinology consult report noted the Veteran had episodes of hypoglycemia which appeared to reactive rather than fasting and likely related to liver disease.  The available VA records include no diagnosis of type II diabetes mellitus.  

Based upon a comprehensive review of the record, the Board finds the evidence received since the November 2008 rating decision does not raise a reasonable possibility of substantiating the claim.  The evidence obtained is essentially cumulative of the evidence previously considered.  There is no indication in this case that a diagnosis of type II diabetes mellitus has actually been provided nor that his symptom manifestations have progressed since the March 2010 VA endocrinology consultation.  The Board finds that no new evidence was received indicating an established disease which if considered could reasonably result in substantiation of the claim.  Therefore, the claim for entitlement to service connection may not be reopened.  

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

VA regulations provide that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).  VA will not concede, however, that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) .

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Sleep Apnea

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of sleep apnea.  A June 1970 separation examination revealed no abnormalities related to sleep apnea.  VA treatment records include no diagnosis of sleep apnea.

In correspondence dated in August 2008 the Veteran requested entitlement to service connection for sleep apnea.  No additional information as to onset or causation was provided.  In correspondence dated in September 2008 he reported he had no additional evidence pertaining to sleep apnea.

Based upon the evidence of record, the Board finds sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  While the Veteran is competent to provide evidence as to symptoms he experienced during and after service and as to some medical matters, a diagnosis of sleep apnea and the question of its relationship to service in this case are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Veteran's statements as to etiology and diagnoses of sleep apnea, while sincere, are not competent.  Therefore, the Board finds entitlement to service connection for sleep apnea is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.

Hepatitis C and Liver Cancer

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis of hepatitis C and liver cancer.  His June 1970 separation examination revealed no related abnormalities, but noted an acquired tattoo of the left upper arm.  Service records show the Veteran served as a fireman aboard the USS Oriskany which operated in the official waters of the Republic of Vietnam during the period from July 1967 to October 1969.

In statements and personal hearing testimony in support of his claims the Veteran asserted that he may have been exposed to the hepatitis C virus during active service.  He reported he had been exposed to blood while assisting in the rescue of personnel from the USS Forrestal after a fire aboard that ship, as a result of blood products during treatment in service after an automobile accident, as a result of a tattoo he received during service, or as a result of vaccinations he was provided during service.  

VA treatment records dated in January 1999 noted elevated liver function testing upon routine laboratory evaluation with positive hepatitis C antibody findings.  Subsequent records show treatment for hepatitis C cirrhosis and hepatocellular carcinoma.  In correspondence dated in August 2010 the Veteran's VA hepatologist reported that the Veteran hepatitis C virus had caused cirrhosis and liver cell cancer.  It was noted that the Veteran had been exposed to blood and body fluids while participating in rescue operations involving the USS Forrestal and that this was considered a significant risk factor for his having acquired the hepatitis C virus.  The physician also noted that upon detailed questioning he had no other known risk factors for acquiring the virus except for a tattoo acquired during service.  The Veteran's hepatitis C was found to more likely than not have been acquired during military service and that his cirrhosis and liver cancer were clearly due to his hepatitis C.  

Based upon the evidence of record, the Board finds that the Veteran's hepatitis C is shown to have developed as a result of exposure to blood during a rescue operation in active service and that his liver cancer is shown to have developed as a result of hepatitis C.  The Veteran's reports of having participated in activities aboard the USS Forrestal are consistent with the conditions and circumstances of his service (see 38 U.S.C.A. § 1154(a) (West 2002) and the August 2010 VA physician's opinion as to the likely etiology for his having acquired hepatitis C and subsequently liver cancer is persuasive.  Although the RO pointed to a past history of intranasal cocaine use and a possible blood transfusion in 1980, the Board notes that in many of the Veteran's VA treatment records he denied the use of any illicit drugs, and the Board finds it likely that as the Veteran is a "long-standing patient" of the author of the August 2010 opinion, the Veteran's history including risk factors for hepatitis C would have fully explored and discussed.  Therefore, with resolution of all reasonable doubt in the Veteran's favor, entitlement to service connection for hepatitis C and liver cancer is granted.


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for type II diabetes mellitus; the appeal is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for liver cancer is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


